         Case 1:21-cv-00399-N/A Document 1            Filed 08/11/21     Page 1 of 3


               UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________x
                                          :
SMA SURFACES, INC. (F/K/A                 :
POLARSTONE US),                           :
                                          :
                        Plaintiffs,       :                       SUMMONS
                                          :
                                          :                       Court No. 21-00399
      v.                                  :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________x

TO:   The Attorney General, the Department of Commerce, and/or the Commissioner of U.S.
      Customs and Border Protection, and/or the United States International Trade Commission:


      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
      U.S.C. § 1581(c) to contest the determination described below.

                                                   /s/ Mario Toscano
                                                   Clerk of the Court

   1. Name and standing of plaintiff: Plaintiff in this action is SMA Surfaces, Inc. (f/k/a
      Polarstone US). As an importer of the subject merchandise from China, Plaintiff is an
      interested party within the meaning of 19 U.S.C. § 1677(9)(a), who was a party to the
      proceeding that led to the determination being challenged. Plaintiff participated in the
      proceeding through the submission of questionnaire responses and written arguments. As
      such, Plaintiff has standing to challenge the determination at issue pursuant to 28 U.S.C.
      § 2631(c) and 19 U.S.C. § 1516a(d).

   2. Brief description of the contested determination: The contested determination is the U.S.
      Department of Commerce’s Final Scope Ruling on the Antidumping and Countervailing
      Duty Orders on Quartz Surface Products from the People’s Republic of China, dated July
      15, 2021. This determination is contested pursuant to 19 U.S.C. § 1516a(a)(2)(B)(vi) and
      28 U.S.C. § 1581(c). This Summons is being filed within 30 days of the date of mailing
      of the determination and is timely filed pursuant to 19 U.S.C. § 1516(a)(2)(A).
         Case 1:21-cv-00399-N/A Document 1             Filed 08/11/21   Page 2 of 3


   3. Effective date of the determination: July 15, 2021.


                                                   Respectfully submitted,

                                                   /s/ Erik D. Smithweiss
                                                   Erik D. Smithweiss
                                                   Kavita Mohan
                                                   Michael S. Holton
                                                   Jordan C. Kahn
                                                   GRUNFELD, DESIDERIO, LEBOWITZ
                                                   SILVERMAN & KLESTADT LLP
                                                   707 Wilshire Blvd STE 4150,
                                                   Los Angeles, CA 90017
                                                   (213) 624-1970
                                                   **
                                                   1201 New York Ave., NW, Suite 650
                                                   Washington, DC 20005
                                                   (202) 783-6881
Dated: August 11, 2021
          Case 1:21-cv-00399-N/A Document 1             Filed 08/11/21     Page 3 of 3


                        SERVICE OF SUMMONS BY THE CLERK

         If this action, described in 28 U.S.C. §1581(c), is commenced to contest a determination
listed in section 516A(a)(2) or (3) of the Tariff Act of 1930, as amended, the action is
commenced by filing a summons only, and the clerk of the court is required to make service of
the summons. For that purpose, list below the complete name and mailing address of each
defendant to be served.

Attorney-In-Charge
International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza
New York, New York 10278

Director, Civil Division
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

General Counsel
U.S. Department of Commerce
14th Street & Constitution Ave., NW
Washington, D.C. 20230


                                                            The Honorable Mario Toscano
                                                            Clerk of the Court

Date: August,__ 2021                                 By:_______________________
